UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

AIRC AER PON ACN A SPS el

 

Ne NEWYORK . AN 13-2020 |
oo, aS
UNITED STATES OF AMERICA ORDER OF JUDICIAL REMOVAL —
- against - Criminal Docket No. 19 Cr. 887 (AJN)
OLUWATOBI JOHN AJIBABI,
Defendant.
H~ eee ee LLL 4

Upon the application of the United States of America, by Kyle A. Wirshba, Assistant
United States Attorney, Southern District of New York; upon the Factual Allegations in Support
of Judicial Removal; upon the consent of OLUWATOBI JOHN AJIBABI (the “defendant”); and .
upon all prior proceedings and submissions in this matter; and full consideration having been given
to the matter set forth herein, the Court finds:

1. The defendant is not a citizen or national of the United States.

2. The defendant is a native and citizen of Nigeria.

3. The defendant was admitted to the United States at or near JKF International
Airport, New York, NY on or about April 10, 2016, as a nonimmigrant on a F-1
academic visa for a duration of status. Student and Exchange Visitor Program
(SEVIS) records show the defendant’s Optional Practical Training (OPT) was
completed on October 4, 2018. The defendant, however, failed to depart the United
States within the 60 days of his OPT completion. The defendant failed to maintain

the nonimmigrant status in which he was admitted and has remained in the United

 

 
States without authorization from the United States Department of Homeland
Security.

At the time of sentencing in the instant criminal proceeding, the defendant will be
convicted in the United States District Court, Southern District of New York, of the
offense of making a false statement in an application for a United States passport,
in violation of 18 U.S.C. § 1542,

The above-mentioned offense carries a maximum term of 10 years’ imprisonment.
The defendant is, and at time of sentencing will be, subject to removal from the
United States pursuant to section 237(a)(1)(C)() of the Immigration and Nationality
Act (“INA”), as amended, 8 U.S.C. § 1227(a)(1)(C)(i), as a nonimmigrant status
violator: an alien who was admitted as a nonimmigrant and who has failed to maintain
the nonimmigrant status in which the alien was admitted or to which it was changed
under section 248 of the INA, 8 U.S.C § 1258, or to comply with the conditions of
any such status; section 237(a)(2)(A)(i) of the INA, as amended, 8 U.S.C. §
1227(a)(2)(A)(i), as an alien who committed a crime involving moral turpitude
within five years after the date of admission and was convicted of a crime for
which a sentence of one year or longer may be imposed; and pursuant to section
237(a)(3)(D) of the INA, as amended, 8 U.S.C. § 1227(a)(3)(D), as an alien who
falsely represented himself to be a United States citizen for any purpose or benefit
under the INA (including section 274A) or any Federal or State law.

The defendant has waived his right to notice and a hearing under Section 238(c) of

the INA, 8 U.S.C. § 1228(c).

 
10. The defendant has waived the opportunity to pursue any and all forms of relief and
protection from removal.

11. The defendant has designated Nigeria as the country for removal pursuant to

Section 240(d) of the INA, 8 U.S.C. § 1229a(d).

WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the
INA, 8 U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly
upon his release from confinement, or, if the defendant is not sentenced to a term of imprisonment,

promptly upon his sentencing, and that the defendant be ordered removed to Nigeria.

Dated: New York, New York

Qua g 2020

HONORABLE ALISON J. NATHAN
UNITED STATES DISTRICT JUDGE

 
